FAGG, Circuit Judge,
dissenting.
This appeal originated when the Secretary filed an interlocutory appeal from the district court’s order requiring the transfer of funds. The Secretary claimed the injunction should be vacated because the district court failed to make adequate findings of fact and conclusions of law. We agreed the “order [was] devoid of factual findings and legal justifications for its decision,” and remanded the case with directions that adequate findings and conclusions be prepared. On remand the district court made appropriate findings and conclusions, vacated the challenged injunction, and went on to dismiss the case with prejudice.
I do not believe the controversy concerning the transfer of funds should be considered in the context of this appeal. The district court’s ruling on remand has resolved the Secretary’s original contention in this case. The interlocutory appeal taken by the Secretary is now moot and should be dismissed.